Citation Nr: 0321965	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  02-17 880A	)	DATE
	)
	)


THE ISSUE

Whether a June 2000 Board decision, which denied service 
connection for cicatrix of the right axilla should be revised 
or reversed on the grounds of clear and unmistakable error.


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The appellant served on active duty from July 10, 1980, to 
August 5, 1980.

This case comes before the Board of Veterans' Appeals (the 
Board) on motion by the appellant asserting clear and 
unmistakable error in a June 15, 2000, Board decision, which 
denied service connection for cicatrix of the right axilla.


FINDING OF FACT

1.  In a June 2000 decision, the Board found that the 
claimant's cicatrix of the right axilla preexisted his entry 
into service and was not aggravated thereby.  Therefore, it 
determined that the appellant had not submitted a well-
grounded claim for service connection for cicatrix of the 
right axilla and denied the claim.

2.  At the time of the June 2000 Board decision, there was 
evidence of record establishing that the claimant's cicatrix 
of the right axilla preexisted his entry into service and was 
not aggravated by his period of military service.

3.  The June 2000 Board decision was supported by the 
evidence then of record, and was consistent with the 
applicable law and regulations extant at that time.


CONCLUSION OF LAW

The Board's decision of June 2000 was not clearly and 
unmistakably erroneous as to the denial of service connection 
for cicatrix of the right axilla.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. §§ 20.1403(a) & (c) (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  In part, the VCAA modified VA's duties to notify 
and assist claimants.  However, the VCAA is not applicable to 
allegations of clear and unmistakable error.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001).  A claim of clear and 
unmistakable error is not a claim or application for VA 
benefits, and duties associated with such claims or 
applications are inapplicable.  38 C.F.R. § 20.1411(c) and 
(d) (2002).  In addition, the "benefit of the doubt" rule 
of 38 U.S.C.A. § 5107(b) does not apply to clear and 
unmistakable error motions.  38 C.F.R. § 20.1411(a) and (b) 
(2002).

The Board has original jurisdiction to determine whether 
clear and unmistakable error exists in a prior final Board 
decision.  A clear and unmistakable error is the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  38 C.F.R. § 
20.1403 (2002).  Generally, either the correct facts, as they 
were known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  Id.  Review for clear and unmistakable 
error in a prior Board decision must be based on the record 
and the law that existed when that decision was made.  Id.  

In this case, the claimant was denied service connection for 
cicatrix of the right axilla in June 2000.  The Board 
determined that cicatrix of the right axilla existed prior to 
service and was not aggravated during service and concluded 
that the appellant had not submitted a well-grounded claim 
for service connection for cicatrix of the right axilla.  

At the November 2002 hearing before the undersigned, the 
veteran testified that he believed the scar on his right arm 
was aggravated during service.  He stated that it was 
asymptomatic prior to entering service and that it became 
symptomatic while in service and that it has remained 
symptomatic since that time.

The appellant's representative has asserted that the Board 
erred in determining that the claim for service connection 
for cicatrix of the right axilla was not well grounded.  
Specifically, he asserts that the appellant's claim was well 
grounded, as there was an event in service, a disability 
subsequent to service, and a potential link between the two.  
He states that because the claim was well grounded that 
further evaluation on the merits was warranted and that the 
failure to "correctly identify the facts of the case, the 
plausibility of the claim, and its ultimate well groundedness 
perpetuated an error in law."  The representative adds that 
the appellant's scar was asymptomatic at the time he entered 
service and became symptomatic during service, which would 
establish that the scar became "permanently symptomatic 
while the appellant was on active duty," which would have 
been enough for service connection to be granted for cicatrix 
of the right axilla.  

The applicable statutes in effect at the time of the June 
2000 Board decision are shown below.  

Under 38 U.S.C.A. § 1111, it stated the following, in part:

[E]very veteran shall be taken to have 
been in sound condition when examined, 
accepted, and enrolled for service, 
except as to defects, infirmities, or 
disorders noted at the time of the 
examination acceptance, and enrollment, 
or where clear and unmistakable evidence 
demonstrates that the injury or disease 
existed before acceptance and enrollment 
and was not aggravated by such service.  

Under 38 U.S.C.A § 1153, it stated the following:

A preexisting injury or disease will be 
considered to have been aggravated by 
active military, naval, or air service, 
where there is an increase in disability 
during such service, unless there is a 
specific finding that the increase in 
disability is due to the natural progress 
of the disease.

Under 38 U.S.C.A. § 5107(a), it stated the following, in 
part:

Except when otherwise provided by the 
Secretary in accordance with the 
provisions of this title, a person who 
submits a claim for benefits under a law 
administered by the Secretary shall have 
the burden of submitting evidence 
sufficient to justify a belief by a fair 
and impartial individual that the claim 
is well grounded.  The Secretary shall 
assist such a claimant in developing the 
facts pertinent to the claim.  

Evidence reviewed by the Board at the time of the June 2000 
decision included the appellant's service medical records, 
his application for compensation benefits, statements from 
the appellant, and testimony the appellant provided before 
the Board at an April 1999 hearing.  A description of the 
facts at the time of the June 2000 Board decision follows.  

An April 1980 report of medical examination shows that 
clinical evaluation of the skin was abnormal.  The examiner 
noted that the appellant had scars on the right arm.  In the 
"Summary of Defects and Diagnoses," he stated that the burn 
scars were not disqualifying.  In a report of medical history 
completed by the appellant at that time, he reported he had 
burned his right arm at age seven.  The examiner indicated 
that it was not considered disabling.

A July 25, 1980, treatment report shows that the appellant 
was seen for a burn evaluation.  The appellant complained of 
irritation in the right axillary region when carrying a sea 
bag with a strap and rifle with the strap over the shoulder.  
The appellant reported he had developed the scar on the right 
arm when his night clothes had caught fire in the area.  The 
examiner stated that physical examination revealed massive 
scarring of the paraxillary region with scars extending from 
the lateral clavical margin to approximately the second rib 
line and from the mid axillary line to the deltoid.  The 
examiner further stated that there was heavy scarring from 
the left lateral rib cage from the third rib to approximately 
the eighth rib around to the mid scapular line.  Range of 
motion of the right arm was noted to be reduced on abduction 
with tenderness in the anterior axillary region with edema.  
The impression was reduced range of motion and sensitivity 
from scarring.  The examiner recommended limited duty for 
four days and that the appellant be re-evaluated by clinic 
with a surgery consult on July 30, 1980.

The appellant was seen at the general surgery clinic on July 
28, 1980.  The examiner noted that the appellant had suffered 
burns to the right axilla, anterior chest, and right upper 
arm at age 10.  He stated that the appellant reported having 
limited range of motion of the right shoulder.  The examiner 
stated that the appellant's right upper arm was "markedly 
scarred" at the axilla and tail of the pectoralis muscle.  
He noted that it was tender over the pectoralis major and 
that the appellant had limited range of active motion of the 
right shoulder.  The impression was scar of the right axilla 
secondary to an old burn.  He determined that this existed 
prior to service and recommended that the appellant be 
separated for a medical condition.  

A July 30, 1980, Medical Board report shows that it 
determined that the appellant's cicatrix of the right axilla 
was symptomatic and had existed prior to entrance into 
service.  In the body of the report, the Medical Board noted 
that the appellant had reported he had suffered burns to the 
right axilla at 10 years of age after his pajamas had caught 
on fire and had had limited range of motion of the right 
shoulder since that time.  The Medical Board noted that the 
appellant had undergone surgery to improve his range of 
motion and that he had told the recruiter of this problem, 
but that the recruiter had told him to "give it a try."  
The Medical Board stated that the appellant was seen on July 
25, 1980, complaining of the inability to perform certain 
exercises and drills involving the use of his right arm and 
shoulder.  It stated that physical examination revealed a 
marked scar of the right upper arm, axilla and tail of the 
pectoralis muscle that was tender over the insertion of the 
pectoralis major.  Neurovascular status was within normal 
limits.  It concluded the following:

It is the opinion of the board that [the 
appellant] does not meet the minimum 
standards for enlistment or induction as 
set forth in AR 40-501, that he has no 
unfitting physical disability incurred 
in or aggravated by active military 
service, and the indicated disposition 
of the board is that he be discharged.  

In the appellant's application for compensation, received in 
September 1998, he indicated he was seeking compensation for 
a right shoulder burn.  He stated that his right shoulder 
became infected during basic training and that he was not 
able to perform his duties.  In statement received by him in 
October 1998, the appellant stated he had not received any 
treatment for this disorder since being discharged from 
service.  In the appellant's notice of disagreement, he 
asserted that his burn was aggravated in service.  

At the April 1999 hearing before the Board, the appellant 
provided the history of his burn injury and the therapy he 
underwent following the incident.  He stated that when the 
Marine Corps recruiter came to his high school, he showed him 
his scar and that the recruiter told him it would not be a 
problem.  The appellant described how his scar began 
bothering him in service during basic training.  He stated 
that currently, his scar would leak and he had muscle damage.  
He stated he had undergone surgery prior to service but that 
his scar was aggravated during his service with the Marines.  

In the June 2000 decision, the Board determined that the 
appellant had rebutted the presumption of soundness since the 
scar was shown on his entrance examination.  The Board then 
determined that there was no indication in the service 
medical records that the condition was aggravated during 
service and that there was a specific finding in the service 
medical records that the condition had not been aggravated 
during service.  The Board concluded that the appellant had 
"submitted no competent medical evidence whatsoever showing 
that his preexisting injury was aggravated by service" and 
that the appellant had "failed to submit cognizable evidence 
showing that the claim is plausible or capable of 
substantiation."  Thus, it determined that the veteran had 
not submitted a well-grounded claim for service connection 
for cicatrix of the right axilla based upon aggravation.

As stated by the Court and adopted in the regulations 
governing motions alleging clear and unmistakable error in 
prior Board decisions, for such clear and unmistakable error 
to exist, the error must be "undebatable" and the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made."  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992)(en banc)); 38 C.F.R. 
§ 20.1403(a) & (c).

The Board has carefully reviewed the evidence of record at 
the time of the June 2000 Board decision and the law extant 
at that time and concludes that the application of the law to 
the facts in this case is against a finding that clear and 
unmistakable error was committed by the Board in its 
decision.  On this point, the Board must emphasize that the 
Court has consistently stressed the rigorous nature of the 
concept of clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993) ("[i]t must always be remembered that 
[clear and unmistakable error] is a very specific and rare 
kind of 'error'" and, there is "presumption of validity to 
otherwise final decisions" and the "presumption is even 
stronger" when such cases are collaterally attacked on the 
basis of error).

In this case, the appellant's representative has attacked the 
process by which the Board denied the claim for service 
connection for cicatrix of the right axilla rather than 
establish an error that would have manifestly changed the 
outcome of the case.  Specifically, the representative has 
asserted that the Board should have well grounded the claim, 
which would have resulted in a grant of service connection 
for cicatrix of the right axilla.  This argument is an attack 
on how the Board weighed the facts in this case, which cannot 
form a valid basis for clear and unmistakable error.  
38 C.F.R. § 20.1403(d)(3) (disagreement as to how facts were 
weighed or evaluated in a prior Board decision does not 
constitute clear and unmistakable error in the prior Board 
decision).

In the June 2000 Board decision, the Board made findings that 
the appellant's cicatrix of the right axilla preexisted 
service.  The Board then determined that the evidence did not 
show that the disability was aggravated in service and 
determined that the appellant did not submit evidence of a 
well-grounded claim for service connection for cicatrix of 
the right axilla.  Such findings show that the Board applied 
the applicable statutes to the appellant's claim.  Hence, 
there is no evidence that the Board ignored or misapplied 
relevant law and regulations in effect in 2000.  
Additionally, the Board based its finding that the disability 
was not aggravated in service on the Medical Board report, 
wherein it showed that the Medical Board found that the 
appellant's physical disability was not aggravated in 
service.  Thus, there is evidence in the record to support 
the Board's finding that the disability was not aggravated 
during service.

The Board finds that the moving party has failed to show that 
the June 2000 Board decision was clearly and unmistakably 
erroneous, particularly to the extent that had any alleged 
errors not been committed, the outcome in the case would have 
been manifestly different.  See Fugo, 6 Vet. App. at 44.  
Again, the veteran's representative asserts that had the 
Board found the claim well grounded, service connection would 
have been granted for cicatrix of the right axilla.  The 
appellant's argument is that service connection was 
wrongfully denied.  An attack on the basis of the denial 
relates to how the facts were weighed, which, as stated 
above, cannot form a basis for a finding of clear and 
unmistakable error.  

For the reasons stated above, the Board finds that the June 
2000 decision was not fatally flawed factually or legally at 
the time it was made, nor when viewed in light of the entire 
record at that time, would have manifestly changed the 
outcome of the decision but for the error.  38 C.F.R. § 
20.1403(a) & (c).  Additionally, the Board finds that it is 
not "absolutely clear that a different result would have 
ensued" had the Board well grounded the claim, and therefore 
the error complained of cannot constitute clear and 
unmistakable error.  38 C.F.R. § 20.1403(c).  The error must 
be "undebatable," which the Board finds is not shown in 
this case.  Accordingly, the Board concludes that the June 
15, 2000, decision was supported by the evidence then of 
record and was not clearly and unmistakably erroneous.  38 
C.F.R. § 20.1403(a).


ORDER

The motion alleging clear and unmistakable error in the 
Board's June 15, 2000, decision, which denied service 
connection for cicatrix of the right axilla, is denied.



____________________________________________
	M. L. Wright
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2002).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for clear and unmistakable error ... on or 
after November 18, 1988" as a condition for an 
attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 




